The Honorable Ron Jackson             Opinion No. H-955
Executive Director
Texas Youth Council                   Re: Voting privileges
P. 0. Box 9999                        and term of office of
Austin, Texas 78766                   chairman of Texas Youth
                                      Council.

Dear Mr. Jackson:

     You have requested our opinion on the following questions:

          1. May the Texas Youth Council limit
          or restrict in any way the voting
          privileges of the presiding officer
          who has been selected by the Board?

          2. Did the Texas Youth Council in its
          election of a presiding officer on
          November 20, 1975, elect that officer
          for a specific term of years where no
          reference was made to specific term of
          years at the time of her election?

          3. In the event that your answer to
          question number 2 is that such term is for
          a specific term of years more than one
          year, may the Texas Youth Council Board by
          simple majority of a quorum alter the term
          of its presiding officer after the election
          of such presiding officer?

          4. May the Texas Youth Council at this
          time adopt rules or by-laws which have the
          effect of limiting the next chairman to a
          one year term with the qualification that
          such chairman may be reelected for an
          additional one year term and that an
          individual serving as chairman may not
          serve more than two successive one year
          terms?

                            P. 3985
The Honorable Ron Jackson - page 2   (H-955)



     The Texas Youth Council is created by article 5143d,
V.T.C.S., to administer the State's correctional facilities
for delinquent children and to provide programs of rehabilita-
tion. The Council consists of six members appointed by the
Governor with the consent of the Senate. Id. § 4(a). The
chairman of the Council is a member of that body, and is
elected chairman by its members.  Id. §§ 4(d), 5. As a
member of the Council, the chairmans   entitled to vote on
matters before that body. Herring v. City of Mexia, 290
S.W. 792 (Tex. Civ. App. -- Waco 19=, writ refm     Attorney
General Opinions WW-620 (1959); O-1716 (1939). The Council
may not limit or restrict the voting privileges of its
chairman.

     The term of the chairman of the Texas Youth Council
is not set by statute. You have provided us with a copy
of the minutes of the May 29, 1959, meeting of the Youth
Council. That document records the actions of the Council
on that date, including the following:

          The motion was made, seconded and
          unanimously carried that a Chairman be
          elected in accordance with the provisions
          of Article 5143d, Section 4(a) and Section
          5(a) -- the term of office to be for a two
          year period after which the office of
          Chairman will be rotated in a manner
          similar to that used by some other state
          boards and agencies. This action was
          taken to provide a replacement in the office
          of Chairman which was vacated by the
          resignation of Mr. Frank M. Wilson.

             The motion was made, seconded and
          unanimously carried that Mr. W. C. Windsor, Jr.
          be elected Chairman for a two year period
          beginning this date.

You indicate that this represents the most recent formal
action of the Council relative to the term of office of
its chairman. More recent minutes indicate, however, that the
biennial election of a chairman has occurred at various times
within odd-numbered years. The current chairman was elected
on November 20, 1975.



                         p. 3986
I   .




        The Honorable Ron Jackson - page 3   (H-955)



             The duration of various terms of office    was discussed
        at length in Attorney General Opinion M-338    (1969). That
        opinion stated general rules for determining    the commence-
        ment date for terms of office in the absence    of legislation:

                  (1) In situations where the enactment
                  creating boards, agencies, commissions
                  and committees provides for a multi-
                  member board with staggered terms of
                  office, it appears that the legislature,
                  in the absence of anything to the contrary,
                  intended that the commencement date of the
                  term of office of such appointive positions
                  will be the effective date of the enactment
                  creating such position.   This was so held
                  in Attorney General's Opinion No. M-296
                   (1968) and that Opinion is reaffirmed in
                  this connection.

                  (2)  In instances where the enactment creates
                  a single position and does not provide for a
                  definite beginning date for the commencement
                  of the term of office, the term begins on
                  the date of appointment of the initial appointee
                  to such position, and thereafter such date will
                  govern the commencement date of subsequent terms
                  of office in such position. -Id. at 11.

        In the absence of  Board action establishing a definite term,
        we believe that the chairmanship of the Council is subject
        to the second rule stated above. Accordingly, the commence-
        ment date of the term of office of the chairman is May 29.
        It is our opinion that the term of the present chairman
        will run until the commencement of the next term, on May 29,
        1977. While the present chairman did not assume that position
        until November 1975, the term which she is serving began
        on May 29, 1975.
                     In order to avoid confusion, a clear
                  distinction must be made between the
                  phrase, 'term of office V and an individual's
                  tenure of office. The period of time designated
                  as a term of office may not and often does not
                  coincide with an individual's tenure of office.
                  Spears -
                         v. Davis, 398 S.W.2d 921, 926 (Tex. 1966).



                                   P. 3987
                                                             .   ..




The Honorable Ron Jackson - page 4   (H-955)



     Your third and fourth questions inquire whether the
Council may reduce the term of its presiding officer, and
whether such a change may apply to the term of the present
chairman. We believe that, absent legislative direction,
the Council may reduce the term of its chairman, and may
restrict the number of successive terms an individual may
serve as chairman. See Kennon v. Schlesinger, 182 S.W.2d
373 (Tex. Civ. App. -- San Antoxo   1944, writ ref'd w.0.m.).
We likewise believe the Council, absent legislative direction,
may make any reduction of the term of chairman applicable to
the current term. Popham v. Patterson, 51 S.W.2d 680 (Tex.
1932); McIner
670 (N.~A~.~2~p~",tv~5~~'v'8W~~~;,13~8~1~~~~~d
Kennon v. SC esinger


          [T]he legislative power of a State,
          except so far as restrained by its own
          constitution, is at all times absolute
          with respect to all offices within its
          reach. It may at pleasure create or
          abolish them, or modify their duties.
          It mav also shorten or lengthen the term of



          (1879).-

     The term of the chairman of the Texas Youth Council
is not set by the Constitution, cf. McGuire v. Hughes,
452 S.W.2d 29 (Tex. Civ. App. --Dallas   1970,no writ);
Attorney General Opinions H-564 (1975); H-220 (1974), nor
by statute. Rather, the term was set by resolution of
the Council itself, and the Council may now alter the term
it has previously set by a similar resolution Of equal
solemnity and effect. Kennon - v. Schlesinger, supra.

                     SUMMARY

          The chairman of the Texas Youth
          Council is a member of the Council
          entitled to vote on matters before the
          body, and the Council may not limit or
          restrict the voting privileges of the
          chairman. The Council has heretofore set




                        P. 3988
The Honorable Ron Jackson - page 5    (H-955)



            the term of office of its chairman at
            two years, commencing on May 29 of odd-
            numbered years, and may likewise reduce
            the chairman's term of office.

                          Very truly yours,




                       JiLzGG&~~
                          Attorney General of Texas

APPROVED:             v




Opinion Committee

jwb




                           P. 3989